Citation Nr: 1824732	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-29 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1950 to December 1953; and from June 1954 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss is related to his active service.

2.  Resolving all reasonable doubt in favor of the Veteran, his tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran asserts that while he was in service, noise from aircraft and big guns impacted his hearing.  See October 2015 Correspondence from the Veteran.  He further asserts that the right ear is useless and that the hearing protection that they used on the firing range and around the aircraft did not offer much protection and were often unavailable.  Id.  He further asserts that he served for over twenty years in multiple wars with loud jets and big ship war guns, which subjected him to high levels of noise exposure.  See November 2015 Notice of Disagreement; see also June 2017 Correspondence from the Veteran.  

Service personnel records reflect that the Veteran served in various capacities in the United States Air Force, including and not limited to, aircraft maintenance technician, aircraft maintenance mechanic, crew chief with tanker maintenance, refuel/defuel tow team member, and aircraft instructor.  See e.g. Chronological Listing of Service Record; see also Form DD-214 Certificate of Release or Discharge from Active Duty.

In May 2015, the Veteran underwent a VA examination/audiogram for his hearing.  Although the Veteran had a diagnosis of bilateral hearing loss, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's bilateral hearing loss is caused by or a result of an event in military service.  As the rationale for this opinion, the VA examiner explained that a review of the Veteran's service treatment records (STRs) shows that the Veteran entered military service with normal hearing, bilaterally, based on the earliest audiogram available and dated in November 1957, thereby clarifying that a whispered voice was done on earlier exams dated in December 1953, June 1954 and June 1956, and that whispered voice is not a valid measure of hearing sensitivity.  See May 2015 VA examination for Bilateral Hearing Loss and Tinnitus.  He further explained that subsequent audiograms dated in July 1959, June 1960 and October 1968 showed normal hearing bilaterally, with no significant threshold shift; and that the Veteran's retirement audiogram dated in March 1970 shows normal hearing bilaterally, with a significant threshold shift at 4000Hz in the right ear, but no significant threshold shift in the left ear.  Id.  Summarily, the VA examiner explained that the Veteran's hearing was normal at separation from military and that once military noise exposure is removed, hearing would not be expected to get worse.  Id.  He further stated that the Veteran's current hearing loss found on compensation and pension audiometric testing is not due to or aggravated by military noise exposure, but failed to explain the cause of his hearing loss.  

Additionally, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  Id.  As the rationale for this opinion, the VA examiner explained that the Veteran had normal hearing bilaterally at separation from military service, and thus, there are no objective factors for which the etiology of tinnitus could be attributed.  Id.  He further explained that the Veteran's STRs did not contain complaints, treatment, or diagnosis for tinnitus.  Id.  He further added that the current complaint of tinnitus is not a result of aggravation of military noise exposure since tinnitus is more likely as not found in association with hearing loss, which, he concluded, the Veteran did not exhibit on discharge examination.  

Nonetheless, the Board finds that the examiner provided an inadequate rationale for the basis of his opinion.  The examiner did not discuss or account for the Veteran's lay statements pertaining to his twenty years of noise exposure working with aircraft.  As a matter of fact, not only did the examiner fail to factor these lay statements into his opinions, but the examination makes no mention of the Veteran's military occupational specialty working with aircraft in service.  Rather, the examiner solely relied on the absence of evidence of complaints, treatment or diagnoses for hearing loss and tinnitus in service, and even failed to provide an explanation of why there was a significant threshold shift in the Veteran's right ear, or why the significant threshold shift could not have resulted in any noise exposure.  Rather, he merely concluded that his hearing was normal upon separation.  However, as a significant threshold shift in the right ear suggests some hearing loss, this contradicts any findings that the Veteran did not experience any hearing loss during service.

An August 2016 progress note from a VA otolaryngologist, Dr. J.W.Y., reflects that the Veteran has gradual hearing loss in both ears with loud tinnitus since working for sixteen years as a mechanic on B-47 and B-52 aircraft in the Air Force.  He further explained that the Veteran worked on the flight line and had very little ear protection.  See August 2016 Progress Note.  Accordingly, Dr. J.W.Y. opined that his bilateral sensorineural hearing loss, with hearing worse on the right ear, is secondary to acoustic trauma from jet engines while working in the military.

In support of his claims, the Veteran also submitted an opinion from a private audiologist, Dr. L.B.  She opined that, without accounting for the Veteran's audio test results from the military, it is more likely than not the Veteran's hearing loss is due to military aircraft head noise.  See November 2016 Private Opinion from Dr. L.B.  Although she did not provide sufficient rationale, she, however, noted that her opinion is based on the Veteran's DD-214 military records which reflect that the Veteran worked as a B-52 aircraft mechanic.  Id.

After a review of all pertinent evidence of record, the Board finds that the evidence is in relative equipoise and resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss and tinnitus disabilities are related to his active service.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Given that the Veteran's competent lay statements; his service personnel records, which corroborate his lay statements that he worked with aircraft engines while on active duty for nearly two decades; and two medical opinions, one from a private audiologist and another from a VA otolaryngologist, which similarly correlated almost two decades of noise exposure to aircraft with his hearing loss and tinnitus, service connection is warranted.

Finally, the Board has considered the issues of entitlement to service connection based on the pertinent evidence of record.  Assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed, as the Board is granting the full benefits sought on these issues.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


